DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible 
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a process, a machine, and a machine, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
receiving. . . a vehicle allocation request including a starting point and a destination; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales  
calculating energy consumption of each vehicle of a plurality of vehicles to travel a distance from a current location to the starting point, the destination, and a charging station, in response to the vehicle allocation request; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since it recites calculation of energy consumption of vehicles in order to satisfy a service request, a step which would be performed by commercial transportation entities performing transportation services for users; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could calculate energy consumption of a plurality of vehicles to travel a route in response to a request; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical operation for performing this calculation)
selecting a vehicle having a minimum energy consumption among the plurality of vehicles;
The above elements, as a whole, recite a certain method of organizing human activity since, as a whole, they recite a commercial interaction such as business relations or sales activities since they recite a method for determining which vehicles in a fleet to dispatch for a route based on energy consumption, which would be performed by commercial transportation entities performing commercial transportation services for users. 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
from a user device (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A vehicle allocation server comprising: (claims 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a communication device configured to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a vehicle allocator configured to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A vehicle allocation system comprising: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a plurality of vehicles; (claim 15; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular field of use (using the abstract ideas above in the field of dispatching vehicles from a vehicle fleet))
and sending, to the vehicle, a driving command to move to the starting point. (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post solution data output)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims 
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
and sending, to the vehicle, a driving command to move to the starting point. (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive 
Claims 2-7, 9-14, and 16-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2, 9, and 16:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: updating a map;
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating average driving speed and average driving time on each road included in the map based on traffic information received from a traffic information server.
 
Claims 3, 10, and 17:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining vehicle information including a current location of the vehicle, energy reserve of the vehicle, and a first power consumption of the vehicle, wherein the first power consumption of the vehicle is a power consumption of the vehicle corresponding to temperature of the vehicle and a driving speed of the vehicle.
 Regarding the obtaining step, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network, or storing or retrieving information in memory. Regarding the calculating step, this limitation merely alters the factors used in the calculating step of the independent claims, and therefore further recites the abstract ideas above for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 4, 11, and 18:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining user information including a second power consumption of the vehicle, wherein the second power consumption of the vehicle is the power consumption of the vehicle corresponding to temperature of a user and a time zone of the user.
Regarding the obtaining step, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network, or storing or retrieving information in memory. Regarding the calculating step, this limitation merely alters the factors used in the calculating step of the independent claims, and therefore further recites the abstract ideas above for the 
Claims 5, 12, and 19:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating the energy consumption of the each vehicle of the plurality of vehicles by multiplying a combined power consumption with the distance, wherein the combined power consumption is an addition of the first power consumption of the vehicle and the second power consumption of the vehicle.
 Regarding the calculating step, this limitation merely alters the factors used in the calculating step of the independent claims, and therefore further recites the abstract ideas above for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 6 and 13:
wherein receiving the vehicle allocation request further comprises: weighing baggage;
and adjusting energy reserve of the selected vehicle based on the weighed baggage.
 Regarding the weighing step, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering. Examiner further notes that the specification describes this step in such a way that one of ordinary skill in the art would understand that this step is well-understood routine and conventional in the art. Furthermore, Examiner hereby takes official notice of the fact that weighing baggage is a well-understood routine and conventional step in the art of transportation. Regarding the adjusting step, this limitation merely alters the factors used in the calculating step of the independent claims, and therefore further recites the abstract ideas above for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 7, 14, and 20:
wherein the method further comprises: when the energy reserve of the selected vehicle is less than an energy consumption of the selected vehicle corresponding to the distance, selecting a vehicle with a second least energy consumption among the plurality of vehicles.
Regarding the selecting step, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could select a vehicle with a second lowest energy consumption requirement upon a determination that the first vehicle does not have enough energy reserve to complete the route. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-7, 9-14, and 16-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et. al. (U.S. PG Pub. No. 20180350022; hereinafter "Stefan") in view of Mason et al. (U.S. PG Pub. NO. 20110238457; hereinafter "Mason").
As per claim 1, Stefan teaches:
A vehicle allocation method comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43])
receiving, from a user device, a vehicle allocation request including a starting point and a destination;
Stefan teaches that a user may receive a ridesharing request from a user device which includes a pickup location and a drop-off location. (Stefan: paragraphs [0057-63], Fig. 4)
calculating energy consumption of each vehicle of a plurality of vehicles to travel a distance from a current location to the starting point, the destination, and a charging station, in response to the vehicle allocation request;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging 
With respect to the following limitation:
selecting a vehicle having a minimum energy consumption among the plurality of vehicles;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) Stefan, however, does not appear to explicitly teach that the vehicle with the lowest energy requirements is selected.
Mason, however, teaches that routes may be calculated for multiple vehicles along a multi-stop trip, and the vehicle/route combination with the lowest energy consumption may be selected to traverse the route. (Mason: paragraphs [0032, 90-99,101-103], Figs. 7, 8) Mason teaches combining the above elements with the teachings of Stefan for the benefit of optimizing energy usage of one or more vehicles. (Mason: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with the teachings of Stefan to achieve the aforementioned benefits.
Stefan in view of Mason further teaches:
and sending, to the vehicle, a driving command to move to the starting point.
 Stefan further teaches that the selected vehicle may be instructed to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
As per claim 8, Stefan in view of Mason teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A vehicle allocation server comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation 
a communication device configured to:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
and a vehicle allocator configured to:
 Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
As per claim 15, Stefan in view of Mason teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A vehicle allocation system comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
a plurality of vehicles;
Stefan teaches a fleet of 20 vehicles. (Stefan: paragraph [0042])
and a vehicle allocation server configured to:
 Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Kanno et al. (U.S. PG Pub. No. 20140207363; hereinafter "Kanno").
As per claim 2, Stefan in view of Mason teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: updating a map;
Mason further teaches that mapping data may be accumulated over time (updated) and accessed in order to determine the energy usage across one or more routes. (Mason: paragraphs [0029, 34, 63-65]) The motivation to combine Mason persists.
With respect to the following limitation:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating average driving speed and average driving time on each road included in the map based on traffic information received from a traffic information server.
 Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) Mason further teaches the performance of the energy consumption determination for each feasible route within a map. (Mason: paragraphs [0090-99,101-103, 100-106], Figs. 7, 8) The motivation to combine Mason persists.
To the extent that Stefan in view of Mason does not explicitly teach that the vehicle's average speed and average travel time along the travel segments is used to estimate power consumption, Kanno teaches this element. Kanno teaches that traffic link data 211 may comprise average speed and average travel time along travel links, and this information may be used to calculate expected energy consumption along the segments. (Kanno: paragraphs [0030-32, 59-60], Fig. 2) Kanno teaches combining the above elements with the teachings of Stefan in view of Mason for the benefit of providing a technology of realizing more accurate estimation of the energy consumption with a simpler method. (Kanno: paragraph 
As per claims 9 and 16, Stefan in view of Mason further in view of Kanno teaches the limitations of these claims which are substantially identical to those of claim 2, and claims 9 and 16 are rejected for the same reasons as claim 2, as outlined above. 
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Kanno further in view of Sakai et al. (U.S. PG Pub. No. 20100131139; hereinafter "Sakai").
As per claim 3, Stefan in view of Mason further in view of Kanno teaches all of the limitations of claim 2, as outlined above. With respect to the following limitation:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining vehicle information including a current location of the vehicle, energy reserve of the vehicle, and a first power consumption of the vehicle, wherein the first power consumption of the vehicle is a power consumption of the vehicle corresponding to temperature of the vehicle and a driving speed of the vehicle.
 Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. As outlined above, Kanno further teaches the use of average speeds and average driving time on roads to determine energy usage. (Kanno: paragraphs [0030-32, 59-60]) The motivation to combine Kanno persists.
To the extent that Stefan in view of Mason further in view of Kanno does not explicitly teach the use of the temperature of the vehicle, Sakai teaches this element. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) Sakai teaches combining the above elements with the teachings of Stefan, Mason, and Kanno for the benefit of reducing load re-planning and avoiding excessive re-planning of charging plans. (Sakai: paragraphs [0008-9]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sakai with the teachings of Stefan, Mason, and Kanno to achieve the aforementioned benefits.
As per claim 4, Stefan in view of Mason further in view of Kanno and further in view of Sakai teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining user information including a second power consumption of the vehicle, wherein the second power consumption of the vehicle is the power consumption of the vehicle corresponding to temperature of a user and a time zone of the user.
 Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. As outlined above, Kanno further teaches the use of average speeds and average driving time on roads to determine energy usage. (Kanno: paragraphs [0030-32, 59-60]) The motivation to combine Kanno persists. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) The motivation to combine Sakai persists.
As per claims 10-11 and 17-18, Stefan in view of Mason further in view of Kanno further in view of Sakai teaches the limitations of these claims which are substantially identical to those of claims 3-4, and claims 10-11 and 17-18 are rejected for the same reasons as claims 3-4, as outlined above. 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Kanno further in view of Sakai and further in view of Niwa et al. (U.S. PG Pub. No. 20110227532; hereinafter "Niwa").
As per claim 5, Stefan in view of Mason further in view of Kanno and further in view of Sakai teaches all of the limitations of claim 4, as outlined above. With respect to the following limitation:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating the energy consumption of the each vehicle of the plurality of vehicles by multiplying a combined power consumption with the distance, wherein the combined power consumption is an addition of the first power consumption of the vehicle and the second power consumption of the vehicle.
 As outlined above, Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. As outlined above, Kanno further teaches the use of average speeds and average driving time on roads to determine energy usage. (Kanno: paragraphs [0030-32, 59-60]) The motivation to combine Kanno persists. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) The motivation to combine Sakai persists. Thus, Stefan, Mason, Kanno, and Sakai teaches combining a number of power consumptions in order to determine amount of power consumed along a given route, but does not appear to explicitly teach the calculation of an amount of power 
Niwa, however, teaches the calculation of a power amount consumed per unit distance by combining previously calculated power amounts consumed per unit distance, multiplying them by the distance of a route, and reaching the total amount of power expected to be consumed. (Niwa: paragraphs [0048-50]) Niwa teaches combining the above elements with the teachings of Stefan, Mason, Kanno, and Sakai for the benefit of allowing a user to judge whether or not the charging is necessary for traveling the route from the current position to the registered position by the electric power of the battery. (Niwa: paragraph [0009, 46]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niwa with the teachings of Stefan, Mason, Kanno, and Sakai to achieve the aforementioned benefits.
As per claims 12 and 19, Stefan in view of Mason further in view of Kanno further in view of Sakai and further in view of Niwa teaches the limitations of these claims which are substantially identical to those of claim 5, and claims 12 and 19 are rejected for the same reasons as claim 5, as outlined above. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Kanno further in view of Sakai and further in view of Driscoll et al. (U.S. PG Pub. No. 20160071082; hereinafter "Driscoll"). 
As per claim 6, Stefan in view of Mason further in view of Kanno and further in view of Sakai teaches all of the limitations of claim 4, as outlined above, but does not appear to explicitly teach:
wherein receiving the vehicle allocation request further comprises: weighing baggage;
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) Driscoll teaches combining the above elements with the teachings of Stefan, Mason, Kanno, Sakai and Niwa for the benefit of allowing ridesharing systems to determine users' pro rata share of travel related costs. (Driscoll: paragraph [0001]) Therefore, before the 
Stefan in view of Mason further in view of Kanno further in view of Sakai and further in view of Driscoll further teaches:
and adjusting energy reserve of the selected vehicle based on the weighed baggage.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) The motivation to combine Driscoll persists.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Hamaguchi (Japanese Patent Publication No. JP2011028353A; hereinafter "Hamaguchi").
As per claim 7, Stefan in view of Mason teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the method further comprises: when the energy reserve of the selected vehicle is less than an energy consumption of the selected vehicle corresponding to the distance, selecting a vehicle with a second least energy consumption among the plurality of vehicles.
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) In teaching that another vehicle is selected when a first vehicle's energy consumption is less than the energy required for the route, Stefan teaches selecting a second vehicle when a first vehicle does not have enough energy reserve to make it to the destination.
Hamaguchi, however, teaches that when a first vehicle does not satisfy a predetermined condition (taught by Stefan to be an energy requirement), a next most efficient vehicle may be dispatched to 
As per claim 14, Stefan in view of Mason further in view of Hamaguchi teaches the limitations of claim 14 which are substantially identical to those of claim7, and claim 14 is rejected for the same reasons as claim 7, as outlined above. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Driscoll. 
As per claim 13, Stefan in view of Mason teaches all of the limitations of claim 8, as outlined above, but does not appear to explicitly teach:
 wherein the communication device is further configured to weigh baggage,
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) Driscoll teaches combining the above elements with the teachings of Stefan, Mason, Kanno, Sakai and Niwa for the benefit of allowing ridesharing systems to determine users' pro rata share of travel related costs. (Driscoll: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Driscoll with the teachings of Stefan, Mason, Kanno, Sakai, and Niwa to achieve the aforementioned benefits.
Stefan in view of Mason further in view of Driscoll further teaches:
the vehicle information server is configured to adjust energy reserve of the selected vehicle based on the weighed baggage.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) The motivation to combine Driscoll persists.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Kanno further in view of Hamaguchi.
As per claim 20, Stefan in view of Mason further in view of Kanno teaches all of the limitations of claim 16, as outlined above. With respect to the following limitation:
 wherein the allocation server is configured to: when the energy reserve of the selected vehicle is less than an energy consumption of the selected vehicle corresponding to the distance, selecting a vehicle with a second least energy consumption among the plurality of vehicles.
Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) In teaching that another vehicle is selected when a first vehicle's energy consumption is less than the energy required for the route, Stefan teaches selecting a second vehicle when a first vehicle does not have enough energy reserve to make it to the destination.
Hamaguchi, however, teaches that when a first vehicle does not satisfy a predetermined condition (taught by Stefan to be an energy requirement), a next most efficient vehicle may be dispatched to perform a pickup operation. (Hamaguchi: paragraphs [0053-55]) Hamaguchi teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Kanno for the benefit of providing a vehicle allocation plan planning system capable of planning a vehicle allocation plan that can suppress the total fuel consumption of each vehicle used for patrol and reduce the cost required for patrol. (Hamaguchi: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hamaguchi with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628